Case: 13-10211   Date Filed: 06/05/2013   Page: 1 of 4


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-10211
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 8:91-cr-00300-EAK-12



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

CHARLES W. HUBBARD,
a.k.a. C.W.,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                               (June 5, 2013)

Before TJOFLAT, PRYOR, and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 13-10211     Date Filed: 06/05/2013    Page: 2 of 4


      Charles Hubbard appeals the district court’s denial of his motion to reduce

sentence pursuant to 18 U.S.C. § 3582(c)(2). Mr. Hubbard is currently serving a

sentence of life imprisonment for his 1993 conviction for conspiracy to possess

cocaine base with intent to distribute, in violation of 21 U.S.C. § 846.

      In 1998, Mr. Hubbard filed his first § 3582(c)(2) motion pursuant to

Amendment 505 to the Sentencing Guidelines, which the district court denied. Mr.

Hubbard did not appeal that ruling. In 2009, Mr. Hubbard requested relief

pursuant to Amendment 505 for the second time, as well as under Amendment

706. The district court denied relief. We affirmed, holding that the law-of-the-

case-doctrine precluded the district court from granting Mr. Hubbard’s second

request for relief under Amendment 505 because the district court’s previous

denial on the merits of his first § 3582(c)(2) motion filed pursuant to Amendment

505 became a final order when Mr. Hubbard did not appeal it, and, thus, was the

law of the case. United States v. Hubbard, 384 F. App’x 931, 932 (11th Cir. 2010)

(unpublished).

      In 2012, Mr. Hubbard filed a pro se § 3582(c)(2) motion requesting relief

pursuant to Amendment 750 to the Sentencing Guidelines. The district court

appointed Mr. Hubbard counsel, who argued for the third time in a supplemental

pleading that, though Mr. Hubbard was not eligible for relief pursuant to

Amendment 750, the court should reduce his sentence pursuant to Amendment


                                          2
               Case: 13-10211     Date Filed: 06/05/2013    Page: 3 of 4


505. The district court denied Mr. Hubbard’s motion. Mr. Hubbard now appeals,

asserting that the district court had jurisdiction to reconsider his request for

Amendment 505 relief. He does not challenge the denial of relief under

Amendment 750.

       We review for abuse of discretion a district court’s decision not to reduce a

sentence pursuant to § 3582(c)(2). United States v. Moreno, 421 F.3d 1217, 1219

(11th Cir. 2005). We review application of the law-of-the-case doctrine de novo.

United States v. Bobo, 419 F.3d 1264, 1267 (11th Cir. 2005).        After review of the

record and consideration of the parties’ filings and briefs, we affirm the ruling of

the district court.

       Under the law-of-the-case doctrine, “an issue decided at one stage of a case

is binding at later stages of the same case.” United States v. Escobar-Urrego, 110

F.3d 1556, 1560-61 (11th Cir. 1997) (applying the law-of-the-case doctrine to

§ 3582(c)(2) proceedings). A decision of this Court binds all subsequent

proceedings in the same case as to explicit rulings and issues necessarily decided

by implication on the prior appeal. United States v. Tamayo, 80 F.3d 1514, 1520

(11th Cir. 2003). There are three exceptions to the law-of-the-case doctrine: (1) the

evidence in a subsequent trial or processing is substantially different; (2) there is a

change in controlling law; or (3) the prior decision was clearly erroneous and

would work manifest injustice. Escobar-Urrego, 110 F.3d at 1561.


                                           3
                 Case: 13-10211        Date Filed: 06/05/2013       Page: 4 of 4


        The district court did not err by denying Mr. Hubbard’s § 3582(c)(2) motion.

The law-of-the-case doctrine precluded the court from granting Mr. Hubbard’s

third consecutive request for relief based on Amendment 505, as our affirmance of

the district court’s second denial of his § 3582(c)(2) motion pursuant to

Amendment 505 in Hubbard is the law of the case. Mr. Hubbard has not

attempted to demonstrate that his case falls within any exception to the law-of-the-

case doctrine. 1 Regardless, Mr. Hubbard does not meet any of the exceptions to

the law-of-the-case doctrine because: (1) he presents no new evidence; (2) there

has not been an intervening law changing the application of Amendment 505 since

the district court ruled on his original motion or we ruled on his second motion;

and (3) he does not show that he would suffer a manifest injustice, as his life

sentence would still be within his new guideline range as revised by Amendment

505.2

        AFFIRMED.




        1
          In his brief, Mr. Hubbard does not discuss the law of the case doctrine or our decision in
Hubbard.
        2
          We deny the government’s motion for summary affirmance and its motion to stay
briefing schedule, and conclude that no further briefing is necessary.
                                                 4